Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20200288291 hereinafter Wang) in view of Kim et al. (US20160088420 hereinafter Kim).

With respect to claims 1, 11 and 20, Wang teaches a method of transmitting a periodic notification in a machine-to-machine (M2M) system, the method comprising:
receiving a subscription request message requesting a periodic notification for a specific resource from an M2M entity (Wang, see FIG. 7,  and paragraphs [0020-0022, 0058-0059] at step 164, M2M entity 162 sends a request message to M2M Entity 161. This request message is for cross -resource subscription, which informs M2M entity 161 that M2M entity 162 is interested in changes of multiple resources. The notification is generated by M2M entity 161 when changes on target resources occur and meet the criteria. The value of numOfTargetResourcesForNotification can be smaller than the number of target resources included in listOfTargetResources. In this case, M2M entity 162 may generate notifications when changes on target resources occur and meet the criteria. The timeWindowType indicates the type of time window (e.g., periodic time window or sliding time window) which M2M entity 161 may use to determine cross -resource notifications. FIG. 8 and paragraphs [0064] further discloses at step 171 sends a cross -resource subscription request message to M2M Entity 161. List of event notification criteria, number of target resources for notification, time window type (i.e. equivalent to periodical time window)); and 
Periodically transmitting a notification message to the M2M entity according to the subscription request message (Wang, see FIG. 7 and paragraphs FIG. 8 and paragraphs [0058, 0068, and 0071]) M2M entity 161 may buffer this notification and do additional processing at a later period, such as at step 182. At step 180, an event on the target resource occurs at M2M entity 160. At step 181, M2M entity 160 sends a notification to M2M entity 161. M2M Entity 161 may buffer this notification for a later processing in step 182. It is assumed that the notifications of step 179 and step 181 are responsive to the events of step 178 and step 180 matching criteria that were met), yet fails to explicitly discloses wherein the notification message is periodically transmitted irrespective of whether the specific resource changes. 
However, Kim discloses wherein the notification message is periodically transmitted irrespective of whether the specific resource changes  (Kim, see paragraph  [0007, 0020, 0182, 0189]  a method of subscription and notification based on an operation performed irrespective of a status change of a subscription target resource in a M2M system and an apparatus therefor. Configure to subscribe to the retrieval operation, a notification message can be generated for the operation irrespective of the change of the subscription target resource when the operation of retrieving the subscription target resource is performed).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching Wang with the teaching of Kim provide the method for performing subscribe/notification about specific resources of communication device in machine-to-machine system, involves producing subscribe resources in machine-to-machine devices, and receiving request message of resources. Thus, the method enables performing subscribe/notification about the specific resources of a communication device in the M2M system in an efficient manner based on state change of subscribe 
 
With respect to claims 2, 12 and 13, Wang-Kim teaches the method, wherein a subscription resource is created as a sub-resource of the specific resource when the subscription request message is received (Kim. See FIG. 1 and paragraphs [0182-0185] a subscription resource may be created/configured as a child resource (i.e. child resource is a sub-resource of the parent resource) of a specific resource, and a hosting device or an entity (or a M2M device or an entity in which the subscription resource is created/configured) tracks a status change of a parent resource. If a status change occurs in the parent resource, the hosting device sends a notification message with reference to a notification address (e.g., notificationURI) of the subscription resource. In this case, for example, a subscription/notification (SUB) common service function (CSF) of the M2M device in which the subscription resource is created/configured may take charge of tracking/monitoring the status change of the subscription target resource (e.g., refer to FIG. 3). The M2M device may send a notification to an address (e.g., notificationURI) configured in the subscription resource whenever a modification/change occurs in a subscription target resource (e.g., a parent resource of the subscription resource), and 
wherein the subscription resource comprises information on the M2M entity and information on a subscription scope (Kim. See paragraphs [0174-0177] the notification message corresponds to a message triggered for information of a subscription resource. If change of a subscription target resource satisfies a filtering attribute configured in the subscription resource, the notification message may be sent to a receiver indicated by the address information (e.g., notificationURI) configured in the subscription resource. The receiver of the notification message may or may not correspond to a device or an entity which has created/configured the subscription resource. For example, device 1 910 may be identical to device 3 930 or may be different from device 3 930. The notification message may include information described in the following: identification information or ID of originator (e.g., 920), to: address information configured in subscription resource (e.g., notificationURI), 

With respect to claims 3 and 14, Wang-Kim teaches the method, wherein the subscription request message comprises a start time, an end time and a notification interval for a periodic notification (Wang, see FIG. 7 and paragraphs [0075-0077] the resource host (e.g., M2M entity 161) may determine if it needs to issue a notification to the original subscriber according to the parameter timeWindowSize indicated by the original subscriber. Time window mechanisms "periodical time window" and "sliding time window" are discussed herein. With regard to periodical time window, the time is divided into time windows with the same size. For each time window, the resource host issues a notification when criteria are met for the target resources within the time window. With regard to the sliding time window, the starting time of the time window dynamically changes each time after a cross-resource notification is generated or the present time window expires. The resource host uses similar logic to issue a notification (e.g., only if expected events for target resource occur in a time window). At step 218, M2M entity 161 creates a new time window and sets its starting time as the current time. It should be understood that a resource host does not have to wait to the end of the time window to send the notification).

With respect to claims 4  and 15, Wang-Kim teaches the method, wherein the notification message is transmitted based on the start time, the end time and the notification interval (Wang, see FIGS. 12, 13 and paragraphs [0077-0079] at step 218, M2M entity 161 creates a new time window and sets its starting time as the current time. It should be understood that a resource host does not have to wait to the end of the time window to send the notification. The resource host sends the notification once the criteria are met within the time window. For example, the notification may be sent at t14 in tWin 252 of FIG. 13.).

With respect to claims 5  and 16, Wang-Kim teaches the method, wherein the periodic notification is indicated as an attribute of the subscription resource (Wang, see Table 1 and paragraphs attribute indicates the list of target resources involved in a cross -resource subscription. Each item in this list stands for a separate target resource and may be an identifier or a URI of an individual target resource. Optionally, this attribute could be an identifier or URI of an oneM2M <group> resource; in this case, each member of this <group> resource will be the target resource. In addition, each item of this list could be an identifier or URI of an existing oneM2M <subscription> resource. In this case, listOfEventNotificationCriteria attribute may not be needed since <subscription> has an attribute about event notification criteria. listOfEventNotification This attribute indicates event notification criteria Criteria for each target resource contained in listOfTargetResources attribute. Each item in this list is a separate event notification criteria for a different target resource, or this attribute indicates the overall event notification criteria on all target resources as a whole. The first item in this list corresponds to the first item in listOfTargetResources and so on. If all target resources have the same event notification criteria, this attribute may only have one item and one value. numOfTargetResources This attribute indicates the required number of ForNotification target resources for generating a cross-resource notification.).

With respect to claims 6  and 17, Wang-Kim teaches the method, wherein the attribute is <eventNotificationCriteria>(Wang, see FIG, 7, Table 1 and paragraphs [0052, 0058,  0086-0087] This attribute indicates the list of target resources involved in a cross -resource subscription. Each item in this list stands for a separate target resource and may be an identifier or a URI of an individual target resource. Optionally, this attribute could be an identifier or URI of an oneM2M <group> resource; in this case, each member of this <group> resource will be the target resource. In addition, each item of this list could be an identifier or URI of an existing oneM2M <subscription> resource. In this case, listOfEventNotificationCriteria attribute may not be needed since <subscription> has an attribute about event notification criteria. listOfEventNotification This attribute indicates event notification criteria Criteria for each target resource contained in listOfTargetResources attribute). 


With respect to claim 7, Wang-Kim teaches the method, wherein the periodic notification is indicated as a condition tag of the attribute, and wherein the condition tag comprises <notificationEventType> (Wang, see FIG, 7 and paragraphs [0021, 0052, 0058-0059] the resource host has all these resources maintained locally. This message may indicate identifiers of these resources, event notification criteria for each individual resource and define cross-resource notification criteria such as time window type and time window size. The resource host issues cross -resource notifications to the subscriber or its designated notification targets when expected changes on the target resources occur within a time window. M2M entity 162 may generate notifications when changes on target resources occur and meet the criteria. The timeWindowType indicates the type of time window (e.g., periodic time window or sliding time window) which M2M entity 161 may use to determine cross -resource notifications).

With respect to claims 8 and 18, Wang-Kim teaches the method, wherein the start time, the end time and the notification interval are expressed through an attribute of the subscription resource (Wang, see FIG. 7 and paragraphs [0075-0077] the resource host (e.g., M2M entity 161) may determine if it needs to issue a notification to the original subscriber according to the parameter timeWindowSize indicated by the original subscriber. Time window mechanisms "periodical time window" and "sliding time window" are discussed herein. With regard to periodical time window, the time is divided into time windows with the same size. For each time window, the resource host issues a notification when criteria are met for the target resources within the time window. With regard to the sliding time window, the starting time of the time window dynamically changes each time after a cross-resource notification is generated or the present time window expires. The resource host uses similar logic to issue a notification (e.g., only if expected events for target resource occur in a time window). At step 218, M2M entity 161 creates a new time window and sets its starting time as the current time. It should be understood that a resource host does not have to wait to the end of the time window to send the notification).

With respect to claims 9  and 19, Wang-Kim teaches the method, wherein the attribute is <eventNotificationCriteria>> (Wang, see FIG, 7, Table 1 and paragraphs [0052, 0058, 0086-0087] this attribute indicates the list of target resources involved in a cross -resource subscription. Each item in this list stands for a separate target resource and may be an identifier or a URI of an individual target resource. Optionally, this attribute could be an identifier or URI of an oneM2M <group> resource; in this case, each member of this <group> resource will be the target resource. In addition, each item of this list could be an identifier or URI of an existing oneM2M <subscription> resource. In this case, listOfEventNotificationCriteria attribute may not be needed since <subscription> has an attribute about event notification criteria. listOfEventNotification This attribute indicates event notification criteria Criteria for each target resource contained in listOfTargetResources attribute).

With respect to claim 10, Wang-Kim teaches the method, wherein the start time, the end time and the notification interval are expressed as a condition tag of the attribute (Wang, see FIGS. 7, 11, 12, 13 and paragraphs [0077-0081] at step 217, M2M entity 161 removes the time window (tWin) and empties eList by removing all buffered events. At step 218, M2M entity 161 creates a new time window and sets its starting time as the current time. It should be understood that a resource host does not have to wait to the end of the time window to send the notification. The resource host sends the notification once the criteria are met within the time window. For example, the notification may be sent at t14 in tWin 252 of FIG. 13. A periodic time window is a time window mechanism where the starting time of a new time window usually appears at fix time instances or periods. As shown in FIG. 13, with regard to illustration 250 (a periodical time window), three consecutive time windows (e.g., tWin 251, tWin 252, and tWin 253) are created, but only tWin 252 and tWin 253 contains events of both resources. As a result, there is no notification in tWin 251, but a notification will be generated for tWin 252 and tWin 253).

Conclusion
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes: 

PG. Pub. US 20160192111 Method for processing notification message in machine-to-machine device, involves generating notify message by originator device, and addressing data construct by using subscribe resources and subscribe object resources.
PG. Pub. US  20160234691 Method For Processing Resource Subscription Message In Machine-to-machine Device, Involves Receiving Subscription Request Message From Machine-to-machine Device, And Transmitting Notification Message To Another Machine-to-machine Device.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

11/10/2021



/ELIZABETH KASSA/Examiner, Art Unit 2457                                                                        

/HEE SOO KIM/Primary Examiner, Art Unit 2457